Order entered October 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00876-CR

                                 JON PAUL GOFF, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-18879-U

                                            ORDER
       The reporter’s record and appellant’s brief have been filed, but the clerk’s record has not

been filed. Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s record

within FIFTEEN DAYS of the date of this order.


       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                       /s/   DAVID EVANS
                                                             JUSTICE